Citation Nr: 1201649	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-39 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in December 2008.   

The Veteran was scheduled to testify at a Board hearing in July 2010.  However, the hearing was cancelled by the Veteran.  

The Board notes that the RO denied entitlement to a TDIU in its June 2008 rating decision.  However, in March 2010, it issued a rating decision in which it granted service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity effective February 9, 2009.  It granted disability ratings of 50 percent, 40 percent, 10 percent, and 10 percent respectively.  These disability ratings, in conjunction with the Veteran's 50 percent rating for PTSD, 20 percent rating for diabetes mellitus, 10 percent rating for tinnitus, and 0 percent rating for hearing loss, resulted in the Veteran being rated at 100 percent effective February 9, 2009 (note the July 2010 rating decision).  Consequently, the Veteran's claim for a TDIU is rendered moot effective February 9, 2009.  The contention that a TDIU is warranted from February 8, 2008 (the date of the claim) is still on appeal.       


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

2.  Prior to February 9, 2009, the Veteran's service-connected disabilities did not preclude substantially gainful employment.  Effective February 9, 2009, the Veteran is rated at 100 percent for his service connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).

2.  Prior to February 9, 2009, the criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated February 2008.  

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the February 2008 correspondence in conjunction with an August 2008 correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran psychiatric examinations in November 2006, June 2008, and April 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a psychiatric examination in November 2006.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was just beginning to be treated for his PTSD; and that he is still highly anxious.  He reported that he is afraid to be alone on a daily basis, and that he is afraid of being cooped up in confined spaces (like elevators).  He also stated that he has shortness of breath; rapid heartbeat; worry about past acts and redemption; he feels a sense of impending doom; has guilt; feels low most of the time; has a loss of interest in activities; has difficulty concentrating; feels depressed most of the time; and he cries easily.  He reported that the symptoms are of moderate severity.  

The Veteran reported being married and having four children (ages 12-17).  He also stated that he has two friends and a dog.  He denied suicide attempts and a history of violence.  He appeared nervous, anxious, and restless; but he was cooperative with the examiner.  His affect was appropriate; and he was oriented to time, person, and place.  His thought process showed circumstantiality and his thought content included phobias.  He was of below average intelligence; but he understood the outcome of his behavior.  The Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts, or episodes of violence.  Impulse control was good.  He was able to maintain personal hygiene; and there were no problems with activities of daily living.  His remote and immediate memory were normal; and his recent memory was mildly impaired.  

The Veteran reported that he was a painter; but that he has been unemployed for 1 to 2 years as a result of neuropathy in his hands.  He did not contend that unemployment was due to a mental disability.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 50.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2011).

[In assessing the evidence of record, the Board has reviewed the Veteran's Global Assessment of Functioning (GAF) scores. It is important to note that, as noted by the Court, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  GAF scores are but one piece of information to be examined, and the Board is obligated to review all pertinent evidence and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.] 

The examiner opined that the Veteran's PTSD does not cause total occupational and social impairment.  He also opined that the PTSD does not cause deficiencies in judgment, thinking, family relations, work, mood, or school.  He opined that there is reduced reliability and productivity due to PTSD symptoms.  

Records from the Social Security Administration (SSA) reflect that the Veteran underwent a psychiatric examination in November 2007.  Of the 20 areas tested (in the categories of understanding and memory, concentration and persistence, social interaction, and adaptation), the examiner found that the Veteran was not significantly limited in 15 areas; and that he was moderately limited in 5 areas.  He was not markedly limited in any area.  The examiner found that the Veteran's anxiety and depressive symptoms may cause lapses in his ability to concentrate and complete complex tasks.  Psychotherapy has resulted in ongoing improvement.  The examiner found that the Veteran is mentally capable of completing simple routine tasks in an appropriate amount of time.  He may need allowances for lapses of persistence.  The examiner stated that the Veteran "appears capable of at least superficially appropriate interactions with co-workers, supervisors, and the general public.  [The Veteran] appears capable of working in a low stress environment."  

The Veteran underwent another VA examination in June 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has been married for 19 years and that he has four children.  He described the marriage as "OK"; but then stated that his wife keeps saying that she wants a divorce because the Veteran keeps cussing at them.  He stated that he loves his children; but that they irritate him.  He denied having any friends.  He stated that he pulled away from one former friend because the friend asked the Veteran about Vietnam.  He reported that he spends his leisure time caring for his dogs, doing yard work, and spending time with his family.  He denied any suicide attempts and any history of violence/assaultiveness.  

Upon examination, the Veteran was clean; but was wearing disheveled clothes.  Psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent; but monotonous.  He was attentive to the examiner; and his affect was constricted.  The Veteran stated that he believed he was on too much medication.  He was oriented to person and place; but missed the correct date by one day.  His thought process and content was unremarkable.  He did not suffer from delusions.  He was of average intelligence; and he understood the outcome of his behavior.  He partially understood that he has a problem.  The Veteran's sleep was impaired in that he was only able to get approximately four hours of sleep per night.  Consequently, the Veteran reported that his energy level is not what is used to be.  The Veteran did not have any inappropriate behavior or obsessive/ritualistic behavior.  He reported panic attacks when he awakens from nightmares.  He denied homicidal thoughts; but admitted to passive suicidal thoughts (without any current suicidal ideation or attempts).  Impulse control was fair.  His remote and immediate memory were normal.  His recent memory was mildly impaired.  

The Veteran reported nightmares on a nightly basis; and flashbacks as recently as two days ago.  He showed marked avoidance regarding thinking or talking about the trauma.  He reported a sense of foreshortened future, and detachment.  He reported irritability and anger on a daily basis; and an increased startle response.  

The Veteran stated that he used to be employed as a federal inspector for schools; but that he retired in April 2006 due to the sedating effects of his medication.  The examiner diagnosed the Veteran with chronic PTSD and a depressive disorder (not otherwise specified).  He assigned a GAF score of 50 for PTSD and 60 for the Veteran's depressive disorder.  The examiner stated that the Veteran's unemployment is not due to PTSD.  He opined that the Veteran's PTSD does not cause total occupational and social impairment.  He also opined that the PTSD does not cause deficiencies in judgment, thinking, family relations, work, mood, or school.  He opined that there is reduced reliability and productivity due to PTSD symptoms.  

The Veteran underwent another VA examination in April 2010.  The April 2010 examiner was the same psychologist that conducted the June 2008 examination.  Once again, the examiner reviewed the claims file in conjunction with the examination.   The Veteran reported that he was being treated with medication and that he has been undergoing individual psychotherapy.  He stated that the effect of the therapy has been good; and that he has seen decreased irritability and improved concentration.  He stated that his non-PTSD symptom (depression) was mild; but that he experiences it almost every day for 10-15 minutes.  

The Veteran stated that he has now been married for 21 years and that his wife (a nurse) helps him a lot and takes care of him.  He stated that his relationship with his four children is "pretty good."  He stated that they know that he is sick and that they try to avoid him.  He admitted that he used to cuss at them.  He denied having any friends (stating that his friend passed away in 2008).  In his leisure time, he reads about stamp collecting and the Civil War, watches television, takes care of his dogs, attends church, and occasionally goes out to eat.  He denied suicide attempts and a history of violence/assaultiveness.  

Upon examination, the Veteran was clean, neatly groomed, and appropriately dressed.  He displayed tremors.  His speech was unremarkable, spontaneous, clear, and coherent.  He was friendly and attentive; and his affect was normal.  With regard to his mood, he stated that he just does not feel "real good."  He was oriented to person, place, and time.  His thought process and content were unremarkable.  He understood the outcome of his behavior.  He had below average intelligence; but partially understood that he had a problem.  He continued to only be able to sleep 3-4 hours per night; and consequently, his energy was poor.  He denied suffering from delusions or hallucinations.  The Veteran did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had fair impulse control.  There were no problems with violence or activities of daily living.  His remote, recent, and immediate memory were all normal.  

The Veteran still reported intrusive memories of the trauma.  They occurred daily but were of a mild/moderate degree.  He also reported mild/moderate nightmares every night.  He avoids talking or thinking about the trauma.  His avoidance was characterized as chronic and mild.  His sleep difficulties, irritability/anger issues, difficulty concentrating, and hypervigilance were all characterized as mild.  He did endorse social detachment in that he had no friends.  

The examiner diagnosed the Veteran with chronic PTSD; and he assigned a GAF score of 52.  He opined that the Veteran does not require aid and attendance as a result of PTSD.  The examiner noted that since the June 2008 examination, the Veteran has seen a mild reduction in irritability, resulting in a somewhat improved relationship with his family.  The examiner noted that there were no other significant changes in occupational or social functioning.  The examiner once again opined that the Veteran's PTSD does not cause total occupational and social impairment; and that it does not cause deficiencies in judgment, thinking, family relations, work, mood, or school.  He opined that there is reduced reliability and productivity due to PTSD symptoms.  

The Board, as discussed above, notes that in order to warrant a rating in excess of 50 percent for PTSD, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

In addition to the three VA examinations and the SSA examination report, the Board has reviewed the outpatient treatment records.  The Board acknowledges that the treatment records contain numerous GAF scores of 50 (indicating borderline serious impairment) as well as a couple GAF scores below 50.  However, the Board notes that the GAF scores do not appear consistent with the remainder of the treatment reports.  As an example, the Board notes that in November 2008, the Veteran was assigned a GAF score of 43 (clearly indicating serious symptoms).  However, the examination report states that the Veteran has never been hospitalized; that he has no history of violence; that he has no suicide attempts; and that he has no substance abuse history.  The report further stated that upon examination, the Veteran made good eye contact; he was oriented to person, place, and time; that his memory for life events was intact; and that his interpretation of proverbs was concrete.  The examiner stated that there were no abnormalities of thought process or content; and there was no evidence of response to internal stimuli.  The Veteran's affect was anxious and euthymic.  His insight showed that he understood his problems and that he was able to verbalize possible solutions to them.  He was also able to understand his treatment plan and was able to make informed decisions.  The Board finds that the GAF score of 43 is inconsistent with the findings in the examination report.  Moreover, this is true for numerous outpatient treatment reports.  The body of the treatment reports reflect findings more consistent with the 50 percent rating criteria than the 70 percent rating criteria.  

Again, the Board emphasizes that GAF scores are one piece of evidence that must be considered in conjunction with others, including the demonstrated manifestations.

Finally, the Board acknowledges the statements made by the Veteran and his spouse.  They have consistently argued that the Veteran's PTSD symptoms are serious and that the medications that he takes for PTSD prevent him from working.  In regards to PTSD (and medications taken for PTSD) interfering with the Veteran's ability to work, the Board notes that the statements are in conflict with the November 2006 VA examination report and several of the subsequent outpatient treatment reports.  The reports reflect that the Veteran specifically stated that he cannot work due to peripheral neuropathy.  These reports also specifically state that the Veteran did not attribute his inability to work to PTSD.  In regards to the seriousness of the Veteran's symptoms, the Board finds the Veteran credible in terms of the reporting of his symptoms.  However, in regards to the degree of severity, the Board notes that the Veteran is not competent to make that determination.  

Although the Veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnoses or causation competent.  Therefore, the Board may not rely on these recollections to provide the necessary nexus between service and current disability.  Memories of what a clinician may or may not have said cannot constitute competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 148 (1995).  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).
 
The Board notes that the Veteran underwent VA examinations in November 2006, June 2008, and April 2010.  All three VA examiners specifically opined that the Veteran's PTSD did not cause deficiencies in judgment, thinking, family relations, work, mood, or school.  Instead, they all opined that there is reduced reliability and productivity due to PTSD symptoms.  Likewise, the SSA examiner found that the Veteran was capable of working in a low stress environment.  These findings are consistent with the 50 percent rating criteria.   

appears capable of at least superficially appropriate interactions with co-workers, supervisors, and the general public.  [The Veteran] appears capable of working in a low stress environment."  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's occupational and social impairment symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

As noted in the introduction, the Veteran is rated at 100 percent effective February 9, 2009.  Since a TDIU claim is an alternate way to obtain a total disability rating, the claim for TDIU is rendered moot effective from that date.  Entitlement to a TDIU prior to that date is still on appeal.

Prior to February 9, 2009, the Veteran was service connected for PTSD, evaluated as 50 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  His combined rating prior to February 9, 2009 was therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU prior to February 9, 2009.  The evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities (PTSD, diabetes mellitus, tinnitus, and hearing loss).  The Veteran's representative argues in is December 2011 Brief, that a June 2008 VA examiner determined that the Veteran is incompetent to manage funds and is not employable due to PTSD.  This is not the case.  It is true that the June 2008 VA examiner opined that the Veteran is not competent to manage his financial affairs.  However, the examiner specifically noted that this is because the Veteran spends money impulsively and that "this is NOT a symptom of PTSD or the depressive disorder that the Veteran is diagnosed with."  [Emphasis added].  He added that "Aside from the Veteran's report of impulsive spending, it is not clear why the Veteran lacks the capacity to manage VA funds."    

As noted above, the June 2008 VA examiner specifically stated that "the Veteran's unemployment is not due to PTSD."  He further opined that the Veteran's PTSD does not cause total occupational and social impairment; nor does it cause deficiencies in judgment, thinking, family relations, work, mood, or school.  He opined simply that there is reduced reliability and productivity due to PTSD symptoms.  

At the Veteran's November 2006 VA examination, he reported that he was unable to work due to peripheral neuropathy in his hands (which did not become service connected until February 9, 2009).  The examiner also specifically noted that the Veteran did not contend that his unemployment was due to a metal disability.  An October 2007 outpatient treatment report also reflects that the Veteran attributed his inability to work to his peripheral neuropathy (and not to PTSD or other service connected disabilities).

Finally, the Board notes that the November 2007 Social Security examiner opined that the Veteran was capable of at least superficially appropriate interactions with co-workers, supervisors, and the general public; and that he was capable of working in a low stress environment.  The Board acknowledges the SSA determination that the Veteran "became disabled under our rules on March 27, 2007."  However, the Board notes that the determination of whether a TDIU is warranted is dependent on whether the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The SSA determination is not so limited.  The SSA's determination that the Veteran is disabled is based on both service connected disabilities and nonservice connected disabilities.

There is no persuasive evidence of record demonstrating or suggesting that the Veteran was unemployable as a result of his service-connected disabilities prior to February 9, 2009.  

In sum, there is no persuasive evidence of record demonstrating that the Veteran's service-connected disabilities (prior to February 9, 2009) alone rendered him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

The appeal is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


